DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two anchors at least partially covering the interior of the anchor rail must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least one second anchor, does not reasonably provide enablement for how or where said anchor is positioned/attached.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to create the invention commensurate in scope with these claims. It is unclear where the second anchor is fixed to the plate and how.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 14 and 15:  It is unclear if this claim is to depend from a prior independent claim, or be independent itself.  The preamble reads “The concrete construction”.  However, if this is to be its own independent claim it should read “A concrete construction”.  It is assumed it should be “A concrete construction” and will be examined accordingly.

Regarding claim 14:  It is unclear how at least one of the at least two anchors at least partially covers the interior of the anchor rail.

Regarding claim 17:  It is unclear how the second anchor rail is fixed to the plate.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fournier (WO 2014/088913).

Referring to claim 16:  Fournier teaches5 an anchor rail (item 20); at least one rail anchor secured to the anchor rail (item 22); a reinforcement component (item 30) comprising a plate (item 36d) and at least two first anchors (items 36 b,c), wherein the plate extends at a distance from the anchor rail; wherein the plate and the at least two first anchors are formed - 17- 20 2019 005 047.7 - 1st Named Inventor: Fadi Mikdad - Assignee: Halfen GmbHtogether as one piece (figure 1A). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier (WO 2014/088913).

Referring to claim 1:  Fournier teaches a concrete base body comprising at least one flat side and an end face (paragraph 0031); 5at least one anchor rail (item 20) embedded in the concrete base body; at least one reinforcement component (item 36) comprising a plate (item 36d) embedded in the concrete base body at a side of the at least one anchor rail which is facing toward the end face of the concrete base body; wherein the at least one reinforcement component comprises at 10least two anchors (items 36b, c) fixedly connected to the plate, wherein the at least two anchors extend away from the plate to a side of the at least one anchor rail which is facing away from the plate; wherein the at least two anchors each comprise an end facing away from the plate, wherein the end comprises at least one anchoring section, 15wherein the at least one anchoring section forms an undercut in a direction toward the plate (items 32 and 34).  Fournier does not specifically teach the concrete base body with the flat side and end face.  However, it would have been obvious to one of ordinary skill to recognize that placing the device in a form as indicated in paragraph 0031 would result in placement in said described concrete base body as is known in the art.

Referring to claim 2:  Fournier teaches all the limitations of claim 1 as noted above.  Additionally, Fournier teaches the plate and the at least two anchors are formed together as one piece (Figure 1A).

Referring to claim 3:  Fournier teaches all the limitations of claim 1 as noted above.  Additionally, Fournier teaches the at least two anchors together with the at least one anchoring section, respectively, are formed of flat material (Figure 1A).

Referring to claim 4:  Fournier teaches all the limitations of claim 1 as noted above.  Additionally, Fournier teaches the at least one anchor rail has a first end and a second end, wherein a first one of the at least two anchors extends at the first end of the at least one anchor rail 25and wherein a second one of the at least two anchors extends at the second end of the at least one anchor rail (Figure 1C).

Referring to claim 5:  Fournier teaches all the limitations of claim 4 as noted above.  Additionally, Fournier teaches the at least one anchor rail comprises an interior and wherein at least one of the at least two anchors, in a viewing direction in a longitudinal direction of the at 30least one anchor rail, at least partially covers the interior of the at least one anchor rail (figure 1D).

Referring to claim 10:  Fournier teaches all the limitations of claim 1 as noted above.  Additionally, Fournier teaches the plate and the at least two anchors are formed together as one piece, wherein the at least one reinforcement component is connected to the at least one anchor rail by a connection that is independent of a connection provided by the concrete of the concrete base body (paragraph 0033 teaches items 36b, c are attached to item 20).

Referring to claim 11:  Fournier teaches all the limitations of claim 10 as noted above.  Fournier does not teach the at least one reinforcement component and the at least one anchor rail are formed together as one piece.  However, it is well known in the art to make components out of a single piece in order to provide strength and reduce assembly time.

Referring to claim 12:  Fournier teaches all the limitations of claim 1 as noted above.  They do not teach the plate is embedded in the concrete base body at a distance of less than 20 25mm from the end face.  However, it would have been obvious to one of ordinary skill in the art to place the element at a specific location so it is accessible from an exterior of the concrete body.

Referring to claim 13:  Fournier teaches all the limitations of claim 1 as noted above.  Additionally, Fournier teaches a longitudinal direction of the plate extends parallel to a longitudinal direction of the at least one anchor rail (figure 1a).

Referring to claim 15:  Fournier teaches a concrete base body comprising at least one flat side and an end face (paragraph 0031); 5at least one anchor rail (item 20) embedded in the concrete base body; at least one reinforcement component (item 36) comprising a plate (item 36d) embedded in the concrete base body at a side of the at least one anchor rail which is facing toward the end face of the concrete base body; wherein the at least one reinforcement component comprises at 10least two anchors (items 36b, c) fixedly connected to the plate, wherein the at least two anchors extend away from the plate to a side of the at least one anchor rail which is facing away from the plate; wherein the at least one reinforcement component is connected to the at least one anchor rail by a connection that is independent of a connection provided by the concrete of the concrete base body (paragraph 0033 teaches items 36b, c are attached to item 20), wherein the at least one reinforcement component and the at least one anchor rail are formed together as one piece (figure 1A).  Fournier does not specifically teach the concrete base body with the flat side and end face.  However, it would have been obvious to one of ordinary skill to recognize that placing the device in a form as indicated in paragraph 0031 would result in placement in said described concrete base body as is known in the art.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635